Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species for the System:
	Species SA (Figure  6a)
	Species SB (Figure 6b)
	Species SC (Figure 7)
	Species SD (Figure 8)	Species SE (Figure 9)
	Species SF (Figure 10)
	Species SG (Figure 12)
	Species SH (Figure 13)
	Species SI (Figure 14)
	Species SJ (Figure 15)
	Species SK (Figure 16)
	Species SL (Figure 23)
	Species SM (Figure 24)
	Species SN (Figure 25)
	Species SO (Figure 26)
	Species SP (Figure 27)
	Species SQ (Figure 28)
	Species SR (Figure 29)
	Species SS (Figure 30)
	Species ST (Figure 31)
	Species SU (Figure 32)
	Species SV (Figure 33)
	Species SW (Figure 34)
	Species SX (Figure 35)
	Species SY (Figure 36)
	Species SZ (Figure 37)
	Species SAA (Figure 38)
	Species SAB (Figure 39)
	Species SAC (Figure 40)
	Species SAD (Figure 42)
	Species SAE (Figure 43)
	Species SAF (Figure 44)
	Species SAG (Figure 45)
	Species SAH (Figures 46a-46c)
	Species SAI (Figures 47-48c)

Species for the Volume Filing Device:
Species VA (Figure 3a);
		Species VB (Figure 3b);
		Species VC (Figure 3c);
		Species VE (Figure 3d);
		Species VF (Figure 3e);
		Species VG (Figure 3f);
		Species VH (Figure 3g);
		Species VI (Figures 3h, 3n, and 3p);
		Species VJ (Figures 3i and 4a-4d);
		Species VK (Figures 3j and 3k);
		Species VL (Figure 12);
		Species VM (Figure 13);
		Species VN (Figure 14);
		Species VO (Figure 15);
		Species VP (Figure 16).
The species within each set of species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each set of species, or a single grouping of patentably indistinct species from each set of species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different groups/subgroups or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from each set of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771